Citation Nr: 0500981	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  04-01 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to special adoptive housing.

2.  Entitlement to special home adaptation grant.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied entitlement to specially adapted 
housing and special home adaptation grant.

The veteran appeared and gave testimony before the 
undersigned Veterans Law Judge sitting at the RO in August 
2004.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in substance, 
that the veteran is entitled to specially adapted housing 
assistance or a special home adaptation grant.

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the veteran is entitled to service-connected 
compensation for permanent and total disability due to the 
loss, or loss of use, of both lower extremities such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair or the loss or loss of use of one 
lower extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair; or the loss or loss of use 
of one lower extremity together with the loss or loss of use 
of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. 
§ 2101(a)(1)(2)(3) (West 2002); 38 C.F.R. 
§ 3.809(b)(1)(2)(3)(4) (2004).  

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, or 
crutches, or canes as a normal mode of locomotion although 
occasional locomotion by other methods might be possible.  38 
C.F.R. § 3.809(d) (2004).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  The assistance 
referred to in this section will not be available to any 
veteran more than once.  38 C.F.R. § 3.809a (2004).

A review of the record reflects that service connection has 
been established for small bowel obstruction, resection and 
colostomy, evaluated at 100 percent; status post septic 
arthritis, right hip, secondary to radiation therapy, 
evaluated at 80 percent; and post-operative penectomy, status 
post carcinoma, evaluated at 30 percent.  

The Board is of the opinion that a VA examination should be 
accomplished in order to ascertain, among other things, 
whether the veteran has loss of use of both lower extremities 
such as to preclude locomotion without the aid of braces, 
canes, crutches or a wheelchair due to a service-connected 
disability, or loss of use of one lower extremity together 
with residuals of organic disease or injury due to a service-
connected disability which so affects the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  See 38 
U.S.C.A. § 5103A(d)(2) (West 2002).

In view of the above, this matter is REMANDED for the 
following action:

1.  The AMC or RO should schedule the 
veteran for an appropriate medical 
examination to determine whether he has 
loss of use of both lower extremities 
such as to preclude locomotion without 
the aid of braces, canes, crutches or a 
wheelchair and, if so, the physical cause 
of such loss of use.  The examiner is 
also requested to express an opinion as 
to whether or not the veteran has loss of 
use of one lower extremity along with 
residuals of organic disease such as to 
preclude locomotion without the aid of 
braces, canes, crutches or a wheelchair 
and, if so, to state the medical cause of 
loss of use of the lower extremity and 
the nature or diagnosis of the 
accompanying organic disease.

2.  The AMC or RO should then 
readjudicate the claims, and if the 
issues remain denied, issue a 
supplemental statement of the case.  If 
otherwise in order, the claims folder 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

